Citation Nr: 0508704	
Decision Date: 03/23/05    Archive Date: 04/01/05	

DOCKET NO.  02-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right wrist strain, with non-united ulnar 
styloid fragment, and post-traumatic arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1965 to 
July 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In August 2003, the Board 
remanded this appeal to the RO for additional evidentiary 
development, including the conduct of a VA examination.  All 
development directed in that earlier remand has been 
accomplished and the case is now ready for appellate review.

A principal reason for the Board's earlier August 2003 remand 
was because evidence and argument was forwarded directly to 
the Board for consideration, subsequent to the issuance of 
the last Statement of the Case, without a waiver of initial 
consideration by the RO.  Once again, subsequent to the 
issuance of the post remand Supplemental Statement of the 
Case in October 2004, and after the case was returned to the 
Board, the representative again forwarded new relevant 
evidence directly to the Board without a waiver of initial RO 
consideration.  The applicable laws and regulations would 
require the Board to again remand this case to the RO for 
initial consideration of this evidence.  Because the Board 
will now grant the veteran an increased evaluation to 
40 percent, the maximum schedular evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5211, the Board will not again 
remand this appeal for initial consideration of this 
evidence.  The Board can find no prejudice to the veteran by 
proceeding to a favorable decision granting this maximum 
schedular evaluation.  The next higher 50 percent evaluation 
would require evidence of nonunion of the radius and ulna of 
the right wrist with a "false flail joint," findings which 
are not shown in any evidence on file.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran's right (major) wrist disability is 
manifested by a post-traumatic nonunion of a large ulnar 
styloid fragment with chronic swelling resulting in 
significant deformity and post-traumatic arthritis.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the residuals of 
a right wrist strain with non-united ulnar styloid fragment 
and post-traumatic arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5210, 5211 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that the veteran was 
not provided formal notice of VCAA prior to the issuance of 
the initial adverse rating decision regarding the issue now 
on appeal in April 2001.  The veteran was, however, notified 
of the schedular criteria in evaluating his right wrist 
disability, of the clinical evidence on file, and what that 
clinical evidence would have to show for him to qualify for a 
higher schedular evaluation for that disability in the rating 
decision on appeal and subsequent Statements of the Case.  
The veteran was later informed of the regulatory 
implementation of VCAA in Statements of the Case issued in 
April 2002 and October 2004.  Additionally, while this case 
was returned to the RO for development following the Board's 
previous remand, the veteran was provided formal notice of 
VCAA in January and in April 2004.  These notifications 
informed the veteran of the evidence that it was still 
necessary that he submit, including any relevant evidence 
that he might have in his possession.  He was provided a 
point of contact with any questions he might have.  The 
veteran was provided VA examinations which are adequate for 
rating purposes.  All known available private and VA medical 
records relevant to the appeal have been collected for 
inclusion in the claims folder.  The evidence on file does 
not reveal, nor does the veteran argue, that there remains 
any uncollected relevant evidence.

The Board finds that the veteran has been notified of the 
evidence he must submit, and the evidence VA would collect on 
his behalf, he has been requested to submit any evidence he 
might have in his possession, and the duties to assist and 
notify of VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Schedule for Rating Disabilities (Schedule) is used for 
evaluating the degree of disability in claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment of earning capacity resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

The veteran's service-connected right wrist disability has 
correctly been evaluated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5211 for impairment of the ulna, 
nonunion in the upper half, with false movement:  Which 
warrants a 40 percent evaluation for the major wrist, if 
there is loss of bone substance (1 inch (2.5 cms.) or more) 
and marked deformity.  The currently assigned 30 percent 
evaluation for the major wrist requires nonunion with false 
movement without loss of bone substance or deformity.  The 
next higher 50 percent evaluation available requires nonunion 
of both the radius and ulna with a false flail joint of the 
wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5210.  

Analysis:  A September 2000 VA examination revealed 
restricted range of motion with loss of strength and the 
ulnar styloid area appeared swollen and tender to touch.  The 
right hand also looked swollen.  Right wrist X-ray revealed 
degenerative changes and a 10 millimeter bony density 
adjacent to the distal ulna.  

The veteran's private treating orthopedic physician submitted 
treatment records and statements on the veteran's behalf.  
The statements indicate that the veteran has required ongoing 
treatment and physical therapy for improvement of chronic 
right wrist pain and instability.  Surgical intervention has 
been considered but rejected because of potential risks.  In 
June 2001, this doctor wrote that the veteran had developed a 
chronic ulnar pain syndrome with associated findings of 
calcification of the distal ulnar area, degenerative 
arthritis of the radial ulnar joint.  In September 2003, he 
wrote that X-ray studies revealed significant calcific 
density about the ulnar collateral ligament of the wrist 
which would be a permanent and chronic problem.  In 
September 2003, he wrote that the veteran's right wrist 
disability clearly interfered with his lifelong employment as 
an electrician.  In October 2004, he wrote that the veteran 
had "significant findings of deformity" on X-rays performed 
as recently as September 2003.  

In advancing his appeal, the veteran submitted statements an 
other objective evidence indicating that he missed a 
significant amount of time from work directly as a result of 
flare-ups of pain and swelling attributable to his 
service-connected right wrist disability.  

A May 2004 VA examination documented that the veteran had a 
significant loss of range of motion in all planes with pain 
on all such motion.  There was again obvious swelling over 
the posterior aspect of the ulnar styloid process.  There was 
no obvious atrophy or other dysfunction with respect to the 
veteran's right forearm, as compared to his left, but right 
hand and wrist strength was clearly decreased from that of 
his left.  This physician referred only to X-rays, however, 
which had been conducted years earlier in 2000, and only 
noted right wrist degenerative arthritis and the abnormal 
bony density to the styloid process of the distal ulna.  

The Board finds that the competent clinical evidence on file 
more nearly approximates the criteria for the next higher 
40 percent evaluation for the veteran's service-connected 
right wrist disability.  Although the Board specifically 
requested in its August 2003 remand that the VA physician 
comment on loss of bone or deformity, the most recent 
examination included no current X-ray studies and little or 
no comment with respect to the criteria for the next higher 
40 percent evaluation.  The veteran's private treating 
orthopedist, however, wrote in October 2004, stating that the 
veteran did have significant or marked deformity as 
demonstrated on X-ray studies.  This finding of deformity is 
somewhat corroborated in consistent findings that the 
veteran's right wrist is shown to be in a swollen condition 
on every occasion that it has been examined during the 
pendency of this appeal.  

The currently assigned 30 percent evaluation requires neither 
a loss of bone or deformity.  Marked deformity is shown.  
Unfortunately, despite the Board's request, there is an 
absence of discussion regarding loss of bone substance, or 
whether such loss might amount to 1 inch (2.5 cms.) or more.  
Given the consistent finding of chronic pain and swelling and 
loss of strength of the veteran's dominant right wrist and 
loss of work days attributable to the service-connected 
injury, the Board finds that the veteran more nearly 
approximates the criteria for the next higher 40 percent 
evaluation at all times during the pendency of this appeal.  
The next higher evaluation would require clear evidence of 
malunion of the ulna and radius with the right wrist 
resulting in a false flail joint, findings which are no where 
documented in any evidence on file. 


ORDER

Entitlement to a 40 percent evaluation for the residuals of a 
right wrist strain with non-united ulnar styloid fragment and 
post-traumatic arthritis is granted.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


